Citation Nr: 0521935	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of low back 
trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which, inter alia, denied the benefit sought on 
appeal.


FINDING OF FACT

In a June 2005 written statement, the veteran indicated that 
he wanted to withdraw his claim on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service 
connection for residuals of low back trauma have been met and 
the veteran's appeal is dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2005 written statement, the veteran indicated that 
he wanted to withdraw his claim on appeal.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn as 
to any or all issues involved in the appeal.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  Id.  

The Board finds that the veteran has withdrawn his appeal of 
the sole issue in appellate status, entitlement to service 
connection for residuals of low back trauma.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  As the Board does not have jurisdiction to 
review the veteran's claim on appeal, it is dismissed without 
prejudice.


ORDER

The claim regarding entitlement to service connection for 
residuals of low back trauma is dismissed.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


